Citation Nr: 1042618	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  07-37 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a 
right third toe disability (diagnosed as degenerative arthritis).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to June 
1977.

This matter was last before the Board of Veterans' Appeals 
(Board) in April 2010 and May 2009, on appeal from a December 
2006 rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in North Little Rock, Arkansas.  During 
the course of the appeal, the jurisdiction of the claims file was 
transferred to the Salt Lake City RO.  

In April 2010, the Board denied entitlement to a disability in 
excess of 10 percent for the Veteran's service-connected 
residuals of fractures to multiple toes of the left foot.  As 
this claim was addressed by the RO in a September 2010 
supplemental statement of the case, and by the Veteran's 
authorized representative in an October 2010 brief, the Board 
notes that it has been previously adjudicated and will not be 
addressed.

As noted in the April 2010 decision, the Veteran provided 
testimony at an April 2009 hearing before the undersigned 
Veterans Law Judge and a transcript of the hearing is associated 
with the claims file.

The issue of entitlement to service connection for a right ankle 
disability, to include as secondary to the service-connected 
residuals of a fracture of the right third toe, was raised in a 
deferred rating decision dated in December 2009 and was referred 
by the Board in April 2010.  However, this matter has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ) and, 
therefore, the Board does not have jurisdiction over that claim.  
The Board observes that the issue of entitlement to service 
connection for a right foot disability, to include as secondary 
to service-connected residuals of a fracture of the right third 
toe, also has been raised by the record.  Two (2) claims of 
entitlement to service connection - for a right ankle 
disability and a right foot disability, both to include as 
secondary to service-connected residuals of a fracture of 
the right third toe - are REFERRED to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's residuals of a fracture of the right third toe 
constitute no more than metatarsalgia of a minor joint.

2.  The record does not reflect that the Veteran has experienced 
hospitalization or that his disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for 
the right third toe disability are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.14, 4.71a, Diagnostic 
Codes 5003, 5279 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes enacted by 
Congress and published in Title 38, United States Code ("38 
U.S.C.A."); regulations promulgated by VA under the law and 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.) and the 
Court of Appeals for Veterans Claims (as noted by citations to 
"Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b);  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).

A September 2006 VCAA letter explained the evidence necessary to 
substantiate the claim for an increased rating for right toe 
disability and informed the Veteran of his and VA's respective 
duties for obtaining evidence.  The letter also explained how a 
disability rating is determined for a service-connected disorder 
and the basis for determining an effective date upon the grant of 
any benefit sought, in compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-491 (2006).  This letter was 
provided to the Veteran prior to the initial adjudication of his 
claim, pursuant to Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

A subsequent June 2009 letter advised the Veteran of the specific 
rating criteria of his disability and of the necessity of 
providing evidence demonstrating the level of disability and 
effect on employment, in compliance with Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  However, the Court held in Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (2009) that VCAA notice in a 
claim for increased rating need not be "veteran specific" or 
include reference to impact on daily life or rating criteria.  
Further, although letters sent after the initial adjudication 
generally represent a timing error (see Pelegrini, 18 Vet. App. 
112), timing errors can be effectively "cured" by providing the 
necessary additional notice and readjudicating the claim in a 
statement of the case (SOC). Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  The RO readjudicated the claim in 
December 2009 and September 2010 supplemental statements of the 
case.  As such, the Board finds that the duty to notify has been 
met.  

VA has a duty to assist veterans in obtaining evidence necessary 
to substantiate their claims.  The claims file contains service 
treatment records, reports of post-service medical treatment, and 
reports of VA examinations (October 2006, January 2009, and July 
2010 with an August 2010 addendum).  With respect to the VA 
examinations, the Board notes that when VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  Although the VA examination reports (with 
the exception of the August 2010 addendum) do not reflect review 
of the claims file, they do reflect an understanding of the 
relevant medical history, examination of the Veteran, and 
description and evaluation of the right toe disability.  As the 
Court has held that a physician should have information regarding 
relevant case facts and that review of the claims file is not the 
determinative factor is assigning probative value, see Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008), the Board finds 
that the examination findings are sufficient for proper 
application of the relevant rating criteria and adequate for the 
purpose of adjudication.

As stated above, this claim was remanded in May 2009 and April 
2010.  In May 2009 the Board directed that the RO/AMC collect VA 
treatment records dated after April 2009.  In April 2010, the 
Board directed that a VA examination be conducted to assess the 
current level of disability.  The claims file reflects that 
additional medical records have been gathered and a VA 
examination was conducted in July 2010, with an addendum provided 
in August 2010.  

The Board notes that the July/August 2010 examination findings do 
not, as requested by the April 2010 remand, report ranges of 
motion for the toes of the right foot or determine the 
presence/extent of a right ankle disability.  However, as the 
examination reports do reflect the current level of disability of 
the specific disability at issue here, the schedule of ratings 
for the musculoskeletal system does not list standard ranges of 
motion for toes, and the claim of entitlement to service 
connection for a right ankle disability has been referred for 
development, the Board finds that the development directed in the 
prior remands have been substantially (italics added for 
emphasis) completed.  Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (noting that substantial compliance, not absolute 
compliance, is required).  

The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to fairly 
decide the particular claims on appeal.  He has been given ample 
opportunity to present evidence and argument in support of his 
claims.  As such, and pursuant to 38 C.F.R. § 3.655, all relevant 
evidence necessary for an equitable disposition of the Veteran's 
appeal of this issue has been obtained and the case is ready for 
appellate review.  The Board additionally finds that general due 
process considerations have been complied with by VA.  See 38 
C.F.R. § 3.103 (2010).

Increased Rating

Disability evaluations are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.

In determining the current level of impairment, the disability 
must be considered in the context of the whole- recorded history.  
38 C.F.R. §§ 4.2, 4.41.  An evaluation of the level of disability 
present also includes consideration of the functional impairment 
of the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the functional 
abilities.  

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion. 38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal excursion 
of movements, including pain on movement.  38 C.F.R. § 4.45. 

The intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability so 
that actually painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.  When assigning a 
disability rating, it is necessary to consider functional loss 
due to flare-ups, fatigability, incoordination, and pain on 
motion.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49; DeLuca v. 
Brown, 8 Vet. App. 202, 204-06 (1995).

The determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is 
assembled, the Secretary is responsible for determining whether 
the preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the 
claim is denied; if the evidence is in support of the claim or is 
in equal balance, the claim is allowed. Id.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating. Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged 
ratings are appropriate for an increased rating claim, if the 
factual findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The following discussion addresses the Veteran's level 
of disability from the time the increased rating claim was filed 
in September 2006.  Francisco, 7 Vet. App. 55; Hart, 21 Vet. App. 
505.  

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 
2002).  A claimant is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits 
and the evidence is in relative equipoise, the claimant prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The Board must determine the value of all evidence submitted, 
including lay and medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to 
provide sufficient reasons and bases in support of an appellate 
decision exists, there is no need to discuss, in detail, all of 
the evidence submitted by the Veteran or on his or her behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(holding that the entire record must be reviewed, but each piece 
of evidence does not have to be discussed).  The analysis in this 
decision focuses on the most salient and relevant evidence, and 
on what the evidence shows or fails to show with respect to the 
appeal. The Veteran must not assume that pieces of evidence, not 
explicitly discussed herein, have been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law 
requires only that reasons for rejecting evidence favorable to 
the claimant be addressed).

The evaluation of evidence generally involves a 3-step inquiry.  
First, the Board must determine whether the evidence comes from a 
"competent" source.  The Board must then determine if the 
evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 
Vet. App. 303 at 308 (2007) (Observing that once evidence is 
determined to be competent, the Board must determine whether such 
evidence is also credible).  The third step of this inquiry 
requires the Board to weigh the probative value of the proffered 
evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience. 
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person. 38 C.F.R. § 3.159.  
Lay evidence may be competent and sufficient to establish a 
diagnosis of a condition when:

(1) a layperson is competent to identify the medical 
condition (i.e., when the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a 
form of cancer);

(2) the layperson is reporting a contemporaneous medical 
diagnosis, or;

 (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow 
seeking service connection for cause of death of her husband, the 
Veteran, the Court holding that medical opinion not required to 
prove nexus between service connected mental disorder and 
drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have 
generally held that a layperson is not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183 (1997).  In certain instances, however, lay evidence has 
been found to be competent with regard to a disease with "unique 
and readily identifiable features" that is "capable of lay 
observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 
(2007) (concerning varicose veins); see also Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated 
shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) 
(tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  
Laypersons have also been found to not be competent to provide 
evidence in more complex medical situations.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions. Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises. It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses. 38 
C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the 
Board must then weigh its probative value.  In this function, the 
Board may properly consider internal inconsistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); 
see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that 
the Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence").

Ratings shall be based, as far as practicable, upon the average 
impairments of earning capacity; however, the Secretary shall, 
from time to time, readjust this schedule of ratings in 
accordance with experience.  To accord justice in an exceptional 
case in which the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station submission, 
is authorized to approve an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities.  
The governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
hypertrophic arthritis or osteoarthritis established by X-ray 
findings will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.), if the limitation of range of motion is 
compensable.  When, however, the limitation of motion of the 
specific joint or joints involved is non-compensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
(including a group of joints of the toes, see 38 C.F.R. § 
4.45(f)) affected by limitation of motion, to be combined, not 
added, under diagnostic code 5003.  The limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion, with x-ray evidence of 
involvement of two (2) or more major joints or 2 or more minor 
joint groups such a condition is rated as 10 percent disabling.  
Such a condition is to be rated as 20 percent disabling if there 
is X-ray evidence of involvement of 2 or more major joints, or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations.

Diagnostic Code 5279 provides a 10 percent disability rating for 
anterior metatarsalgia (Morton's disease), whether unilateral or 
bilateral.  38 C.F.R. § 4.71a. 

Diagnostic Code 5284 addresses "other" foot injuries.  However, 
as the Veteran's right third toe disability is clearly 
encompassed by the above-discussed codes, and a claim of 
entitlement to service connection for a right foot disability, 
secondary to the right third toe disability, has been referred, 
the Board finds that analysis of the disability under that code 
is not appropriate.  See Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992).

The evaluation of the same disability under various diagnoses is 
to be avoided.  Disability from injuries to the muscles, nerves, 
and joints of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system for 
their evaluation.  The use of manifestations not resulting from 
service-connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses, or "pyramiding" of 
ratings, are to be avoided.  38 C.F.R. § 4.14.

The Veteran was afforded a VA examination in October 2006.  The 
examination report reflects that the right foot appeared to have 
a normal posture with preserved arch and no deformity of the 
third toe other than being 20 percent shorter than the other 
toes.  Upon examination, there was no numbness in the toe, but 
the Veteran did report prior symptoms of "electrical shocking" 
in the toe.  The toe showed 35 degrees dorsiflexion and 5 degrees 
of plantar flexion.  The examiner noted that x-rays showed a 
healed fracture of the third toe with thickening in normal 
alignment.  The Veteran was diagnosed with a status post crush 
injury involving the right third toe resulting in minimal 
disability without weakness, fatigability, instability, or 
painful motion.  Significantly, the examiner opined that he did 
not have any resulting functional limitation on standing or 
walking.

VA treatment records are silent for complaints regarding the 
right third toe until January 2009 when the Veteran reported 
increasing bilateral foot pain.  X-rays showed mild bilateral 
first metatarsophalangeal osteoarthritis.  The examination report 
reflects the Veteran's description of worsening pain in the right 
toe, aggravated by standing and stepping and radiating to the 
heel.  He reported that flare-ups occur about once a week.  

Akin to the October 2006 examiner's observations, the 2009 
examiner observed normal posture and gait without need for any 
assistive or corrective devices; the Veteran did not use an 
orthotic.  Upon examination, the arch was non-tender, but there 
was tenderness of the Achilles tendon.  Morton 
squeeze/compression did not elicit any pain and a sensory 
examination was normal.  The examiner noted no additional loss of 
range of motion during repeat testing.  The Veteran was diagnosed 
with metatarsalgia.

In March 2009, the Veteran reported use of an orthotic that was 
not providing pain relief; he noted that walking on the lateral 
side of his right foot had caused right ankle pain.  The Veteran 
stated that he saw bruises on his right third toe and experienced 
a sharp, stabbing pain in that joint.  During a podiatry 
assessment, the Veteran reported walking more abducted on his 
right, than left, foot.  Upon manipulation, there was pain at the 
third metatarsophalangeal joint.  The treating provided assessed 
the Veteran with right hallux limitus with compensatory third 
metatarsophalangeal joint capsulitis and peroneal tendonitis; his 
extensor tendon also was observed to be in spasm "possibly from 
compensation."  The Veteran was treated with an injection of 
half doses of both steroid and marcaine.

April 2009 MRI findings revealed evidence of possible metastatic 
bone disease and the Veteran was advised to obtain a bone scan.  
In June 2009 the Veteran received additional shots and "seem[ed] 
content to continue with conservative treatment;" he was again 
advised to obtain a bone scan.  In July 2009 the Veteran reported 
that he did not do a lot of exercise because of his foot pain.

In July 2009, J.L., a friend of the Veteran, noted that he had 
seen the Veteran unable to walk/stand on his right foot on two 
occasions.  Another July 2009 letter from M.G. states that she 
had witnessed similar occurrences on "several occasions."  The 
Veteran wrote to VA in July 2009 and stated that his right foot 
and right ankle conditions were all one problem.  In a November 
2009 statement, he reiterated that his right toe disability has 
resulted in disability to his right foot and his right ankle.

The Veteran was afforded another VA examination in July 2010.  
The report reflects that the Veteran informed the examiner that 
he has to walk on the outside of his right foot due to pain, 
identified as a stinging pain in the ball of his foot and a 
constant dull pain in the rest of his foot.  The Veteran stated 
that he wears an ankle brace because his ankle is weak, unstable, 
and sprains easily.  

The 2010 examiner observed that the Veteran moved freely and did 
not appear to be in acute distress, but favored his right leg 
with a mildly antalgic gait.  When the Veteran walked barefoot, 
the examiner noted that his right great toe was elevated.  Upon 
palpation, there was toe tenderness.  The examiner noted no 
visible abnormality other than shortness of the third right toe.  
Upon examination of the Veteran's shoes, the examiner observed 
that there was no sign of abnormal weight bearing on the soles 
even though the shoes displayed mild to moderate wear overall.  
Motor and sensory examination results were normal except for 
slight decreased sensation in the right great toe.  The examiner 
did not observe any additional loss of motion after repeated 
testing.

An August 2010 addendum to the July 2010 examination report 
reflects the examiner's review of the claims file.  The examiner 
stated that review of x-ray evidence showed that the Veteran did 
not have degenerative arthritis in the service-connected right 
third toe (although a January 2009 x-ray did reveal 
osteoarthritis in the non-service-connected right great toe).  
The examiner diagnosed a healed fracture of the right third toe 
with residual pain that could not be related to the Veteran's 
pain in other areas of his leg.

The Veteran's service-connected disability of the right third toe 
is currently rated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 for degenerative arthritis.  
Diagnostic Code 5003 is only applicable when there is x-ray 
finding of arthritis.  As observed by the 2010 examiner, no x-
rays have shown arthritis in the Veteran's service-connected 
right third toe although arthritis is present in other toes.  As 
such, the Board finds that application of code 5003 is not 
appropriate.  Pernorio, 2 Vet. App. at 629.

However, the Veteran has been diagnosed with right third toe 
pain, or arthralgia.  Metatarsalgia is rated under Diagnostic 
Code 5279.  "Metatarsalgia is a cramping burning pain below and 
between the metatarsal bones where they join the toe bones."  
Nix v. Brown, 4 Vet. App. 462, 464 (1993) and Tedeschi v. Brown, 
7 Vet. App. 411, 414 (1995).  Metatarsalgia also is a term that 
refers to chronic pain in the ball of the foot from any of a 
variety of causes.  68 Fed. Reg. 7020 (February 11, 2003).   
Under Code 5279, a 10 percent disability rating is appropriate 
when this disability is present.

The Veteran has been able to walk and stand during all of the VA 
examinations, but has reported pain in the ball of his foot and 
his right third toe.  Although he has reported having to walk on 
the side of his right foot due to pain, his shoes do not reveal 
evidence of uneven wear.  The Veteran is competent to report his 
symptoms to VA and the Board finds his reports of pain credible.  
Barr, 21 Vet. App. at 308.  As such, the Board finds that a 10 
percent disability rating, maximum schedular rating for 
metatarsalgia, and no more, is appropriate for the Veteran's 
service-connected right third toe.  

However, as no examiner has found change in range of motion upon 
repeat testing and no additional losses of range of motion has 
been noted due to pain, weakness, impaired endurance, fatigue, 
incoordination or flare-ups (see DeLuca v. Brown, 8 Vet. App. 
202, 204-06 (1995)) and sensory and motor testing of the third 
right toe have been normal, the evidence does not support any 
higher rating or a separate rating for additional disability.  As 
there is no basis for assigning an increased rating, there is no 
evidentiary basis for assigning a staged rating pursuant to Hart.  

The Veteran does not have, in his service-connected third toe, 
any of other the conditions listed at Diagnostic Codes 5276 
through 5283, or conditions sufficiently analogous to these 
conditions for rating to be appropriate under an alternative 
rating code.  Specifically, these inapplicable rating codes are 
for flatfoot; weak foot; claw foot; hallux valgus; hallux 
rigidus; hammer toe; and malunion of the tarsal or metatarsal 
bones.  However, as noted above, in regard to the Veteran's 
report of additional disability in his right lower extremity 
(other than in the right third toe, but due to that disability) 
the Board again notes that claims for a right foot disability and 
right ankle disability have been referred for appropriate 
development. 

The Board has considered whether either of the Veteran's right 
third toe disability presents an exceptional case such that the 
schedular evaluation is inadequate.  However, the record does not 
reflect frequent periods of hospitalization or marked 
interference with employment.  The Veteran has been found unable 
to work due to a mental disability, but no medical professional 
has indicated that the right third toe disability has rendered 
him unable to work.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Further, the degrees of disability specified in the rating 
schedule are generally considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  See 38 C.F.R. § 4.1.  This is another way of saying 
that the Veteran's existing ratings assigned for his disability 
contemplate that there will be some employment impairment.  

Although his disability may interfere with his ability to work, 
such impairment is already contemplated by the applicable 
schedular criteria so that consideration of an extraschedular 
rating is not shown to be necessary.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating, 
itself, is recognition that industrial capabilities are 
impaired).  Therefore, further development in keeping with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability rating in excess of 10 percent for the service-
connected residuals of the right third toe fracture is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


